Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the “enablement requirement”. While the claims recite a series of steps or acts to be performed.  
           As an example regarding limitation of claim 5, “geometric shape and/or position of a recipient or donor region in an outputted overview image of the scalp.
           Examiner indicated, that regarding the limitation of “and/or”, the specification should disclose three independent embodiments. As an example:
           [I] One embodiment should disclose: geometric shape of a recipient or donor region in an outputted overview image of the scalp.
           [II], Second embodiment should disclose: geometric position of a recipient or donor region in an outputted overview image of the scalp.
           [III], Third embodiment teaches: geometric shape and position of a recipient or donor region in an outputted overview image of the scalp.


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zingaretti et al (Pub. No: US 20180214072 A2).
           Regarding claim 1, Zingaretti discloses a system (10) for providing images of a human scalp (S) and associated information for assisting in hair transplant planning, the system comprising (see page 1, paragraph, [0001] this disclosure relates to hair loss management systems, devices and methods of their use, including “hair transplantation” planning systems or other systems, devices and apparatus for planning hair loss treatment options and methods of their use. 
           Also page 1, paragraph, [0007] a variety of systems and methods for planning various cosmetic and dermatological procedures, including “hair transplantation”, are provided in the present disclosure. These procedures may be performed on the “scalp”, face and other skin and 
           Also page 3, paragraph, [0019] present disclosure a methodology for computer implemented realistic simulation of hair loss or hair gain (e.g., resulting from the treatment, such as hair transplantation or other hair restoration) is provided. For example, in reference to simulating hair gain, the method comprises displaying individual hair follicles or follicular units in an image of a region of interest experiencing hair loss; simulating or allowing the user to simulate an appearance of the region of interest with an increase in density of hair.
           Also page 5, paragraph, [0046] the present disclosure, the body surface 200, such as a scalp, for which the hair loss or baldness metric is required, is imaged. A predefined region 210, such as illustrated by either 210a or 210b, is subsequently identified (step 110). The predefined region 210(a,b) may comprise a large area of the scalp, including regions with hair, without and regions in-between. 
           a support (1) and at least one camera selectively connectable to the support, the camera (2) and/or the support being configured for acquiring at least one scale calibrated overview image of a human scalp (S) of a patient's head (see page 5, paragraph, [0046] the present disclosure, the body surface, such as a scalp, for which the hair loss or baldness metric is required, is imaged. A predefined region, such as illustrated by either 210a or 210b, is subsequently identified. The predefined region 210(a,b) may comprise a large area of the scalp, including regions with hair, without and regions in-between. In one embodiment, the predefined region 210a may be identified or generated by the user.
           Also see pages 10-11, paragraph, [0079] as a preliminary matter, in step 505, one or more images of a body surface may be obtained, acquiring image data, for example, by using an image acquisition or imaging device, or any other technique known in the art. In other embodiments, 
           Also page 8, paragraph, [0064] in one implementation, the acquired magnified image may be cropped such that only a region of interest is analyzed. Predetermined calibration parameters may be utilized to correct for distortion in the image, and appropriated grayscale and thresholding techniques applied to further clarify the image, determining portions associated with hair follicles from the patient's scalp. At this stage, optionally, contours may be determined and hair follicle classification (the number of hair follicles in a follicular unit) may be also evaluated. Classification techniques are described, for example, in commonly assigned U.S. Pat. No. 7,477,782 entitled "System and Method for Classifying Follicular Units". In this manner various parameters or data can be determined or calculated, including, but not limited to the density of 
           a microscopic camera, being configured for acquiring a plurality of microscopic images within different regions of the scalp (S), a processing unit configured to process or analyze image data provided by the camera (2) and the microscopic camera, for measuring areas of the human scalp (S), identify and measure hair in microscopic images or quantitatively plan a hair transplant operation (see page 4, paragraphs, [0041-0042] as indicated above, hair loss, or balding, is a complex condition, requiring an understanding of how far one's hair loss has progressed in order to receive the most suitable treatment. A practitioner typically diagnoses the stage of baldness based on appearance, along with a series of questions about one's medical history, and the history of hair loss in one's family. When visiting a practitioner, ideally one selects a practitioner of sufficient experience and skill such that they are able to quantify the stage of hair loss according to an accepted scale of hair loss, such as the Norwood scale, by comparing one's scalp and hair loss pattern to that of various stages 1-7 of the Norwood scale, or other such scale associated with hair loss. However in most situations it is difficult for any practitioner to quantify a person's baldness, for example if hair is long or curly, in some instances it may appear that one has more/less hair than he or she actually does. Depending upon the practitioner, during the examination a densitometer may also be used to attain a general idea of the degree of hair loss. The “densitometer provides a measure of hair density” in a unit area, such as an area of 10 mm.sup.2 and that area is typically considered representative of the hair density throughout one's scalp. However utilizing such a device over one's entire scalp would be an extremely time consuming experience, and when all the results were computed, it would be difficult for any patient to interpret the results, a set of numbers. Consequently, quantifying one's hair loss is not a 
           Also page 8, paragraph, [0062] the physician may utilize the mobile “microscope camera attached” to the mobile device, along with associated software application, to capture a still image of one or more predetermined areas of the patient's scalp, and optionally store the image(s) in an image repository, or image library on the mobile device. Such images may comprise an image of the actual hair follicles, which have been “magnified by the mobile microscope”. The 
           Finally, page 11, paragraph, [0079] As a preliminary matter, in step 505, one or more images of a body surface may be obtained, acquiring image data, for example, by using an image acquisition or imaging device, or any other technique known in the art. In other embodiments, the image data can be created in real-time, using a digital camera. For example, in some embodiments an image acquisition device may be attached to a robotic arm. In other embodiments, the image acquisition device may be still incorporated into the automated (e.g., robotic) system but it does not have to be attached to the robotic arm. Alternatively, in further embodiments, the image acquisition device could be a device separate from the robotic system. Once an image has been acquired, one or more regions of interest, for example areas of hair and areas of bald scalp can be identified (step 510) using various methodologies, including for example, through use of segmentation, contouring, edge recognition and other known image processing techniques. In this manner, if applicable, one or more areas such as a frontal region 410, a forelock region 420, a mid-scalp region 430, a crown/vertex region 440, or a lateral fringe 
           wherein the processing unit (4) comprises a user interface (4a, 4b) configured for interacting with a user. (see page 17, paragraph, [0117] in accordance with various embodiments of the disclosure, a system for planning a procedure for transplantation of follicular units in a body surface (e.g., a scalp) of a patient may comprise a “user interface”, processor (e.g., software-controlled), a monitor, and at least one input device. These components are common to virtually all modern computer systems, whether a stand-alone (e.g., "personal") computer system, or in a system employing a centralized server with multiple remote terminal(s). It will be 
           Regarding claim 2, Zingaretti discloses the system according to claim 1, wherein the processing unit (4) is configured for associating the microscopic images or data gained from the microscopic images to respective scalp regions in the acquired scale calibrated overview image (see claim 1, also page 8, paragraphs, [0063-0064], the image processing component, module or system may automatically analyze an image captured via the microscopic lens to determine one or more attributes of the follicles, using image processing techniques known to those skilled in the art, including, but not limited to, image cropping, image segmentation, thresholding, distortion and contour detection techniques. The image processing may differentiate the hair follicles from the scalp, determine the color of individual follicles, their length, width (or caliber), location at which they come out from the scalp, direction and/or orientation, and the distance from a selected hair to a nearest hair. In one implementation, the acquired magnified image may be cropped such that only a region of interest is analyzed. Predetermined calibration 
           Regarding claim 4, Zingaretti discloses the system according to claim 3, wherein the hair statistic information comprises at least values for an average number of hair shafts per predefined area, a number of follicular units per predefined area, an average value of hair shaft thickness per predefined area or a value for cumulative hair thickness density per predefined area (page 13, paragraph, [0088] the analysis 630/650 comprises determining a distribution of follicular units found in each of the respective potential recipient and donor areas. The analysis 630/650 may comprise one or more of the modules identified by dotted lines, with the particular results from each module contributing to the one or more actions that can be proposed in module 670. In some instances, certain of the one or more modules may have a greater contribution to the one or more actions proposed in 670, implemented by a weighting factor. In some embodiments, the analysis of 630 and 650 may require entry in step 632 of the ethnicity of the patient, as classes of follicular units, density and caliber, for example, vary according to ethnicity. Various steps of the analysis of 630 and/or 650 may be implemented using various image processing techniques, including, for example, image segmentation. Some of the Examples of modules that may be used in the analysis 630 or 650 include determination of density, identifying classes of follicular units (638, 658), identifying hair caliber (640, 660), etc. In reference to the optional module of identifying hair density, the results of such density determination may dictate if certain treatment plans are an option. For example, if it is determined in step 656 that there is insufficient density of hair in a donor region to harvest for subsequent implantation, this determination will result in the methodology determining an option other than suggesting a hair 
           Regarding claim 5, Zingaretti discloses the system according to claim 1, wherein the processing unit (4) is configured to enable a designing or manually adaption of a pre-defined or proposed geometric shape and/or position of a recipient or donor region (6, 7) in an outputted overview image of the scalp (S), (see page 6, paragraph, [0049] qualities of hair of a particular individual, a terminal hair may be defined as having thickness of greater than sixty microns. Having determined the number of terminal hairs 310 within the boundary of the site location 230, a value associated with the site location 230 is thus determined (step 130), and subsequently a representation of that value can be assigned (step 140). Representations may be in a form of a color--for example, different colors representing different numbers of terminal hairs within the boundary of the site location. Alternatively, representations may comprise a shape (such as a circle, a square or a rectangle), refer to (geometric), the size of diameter of a dot, or any other such representation or combination of representations, which is capable of conveying a distinct meaning to the user. In various embodiments, a particular type of representation may be automatically provided by the automated system (e.g., a processor), or it may be defined or selected by the user, for example, via a user interface. According to some implementations, specific representations may be selected or customized by user interaction with a graphical user interface displayed on a visual display screen.
           Regarding claim 6, Zingaretti discloses the system according to claim 5, wherein the processing unit (4) is configured to determine and output quantitative values for a total amount 
           Regarding claim 10, Zingaretti discloses the method according to claim 9, wherein the step of processing the image data comprises associating the microscopic images or data gained from the microscopic images to respective scalp regions in an acquired overview image (see claim 1, also page 8, paragraphs, [0063-0064], the image processing component, module or system may automatically analyze an image captured via the microscopic lens to determine one or more attributes of the follicles, using image processing techniques known to those skilled in the art, including, but not limited to, image cropping, image segmentation, thresholding, distortion and contour detection techniques. The image processing may differentiate the hair follicles from the scalp, determine the color of individual follicles, their length, width (or caliber), location at which they come out from the scalp, direction and/or orientation, and the distance from a selected hair to a nearest hair. In one implementation, the acquired magnified image may be cropped such that only a region of interest is analyzed. Predetermined calibration parameters may be utilized to correct for distortion in the image, and appropriated grayscale and thresholding techniques applied to further clarify the image, determining portions associated with 
           Regarding claim 11, Zingaretti discloses the method according to claim 9, wherein the step of analyzing the image data comprises measuring areas of the human scalp (S), determining the number and respective diameter values of individual hairs or identifying groupings of individual hairs in follicular units (see claim 4, also page 7, paragraphs, [0059] and [0088], the classes of follicular units, density and follicle size will vary according to many factors, including ethnicity, so for the purposes of discussion it will be assumed that our patient is a Caucasian male. Human hair emerges from the scalp in groupings, which are knows as follicular units. Follicular units may be classified based on a number of hairs or hair follicles (typically 1-5) in the follicular unit. A person with a high density of hair, typically has various quantities of the following classes or types of follicular units: 5-hair follicular units (F5), 4-hair follicular units (F4), 3-hair follicular units (F3), 2-hair follicular units (F2) and 1-hair follicular units (F1). As hair loss progresses, the density of hair typically reduces, with fewer or no F5 or F4 being found, with the F5s becoming F4s, F4s becoming F3s, the F3s becoming F2s, F2s becoming F1s, and some of the 1-hair follicular units F1s falling out. In the earlier stages of hair loss, though the number of follicular units in the area may remain substantially the same, the number of hair follicles in each follicular unit may begin to decrease. As hair loss progresses, the follicular units with the higher number of hairs decrease or become zero, the follicular units with the lower number of hair increase, and eventually the number of follicular units decreases also. Though the classes of follicular units may vary according to ethnicity, the progression experienced in hair loss is the same. The analysis 630/650 comprises determining a distribution of follicular units found in each of the respective potential recipient and donor areas. The analysis 630/650 may comprise one or more of the modules identified by dotted lines, with the particular results from each module 
           Regarding claim 15, Zingaretti discloses a computer program product comprising a computer program comprising instructions arranged to, when executed by a computer, execute at least part of the method according to claim 9, (page 1, paragraph, [0011]. the system may comprise: at least one non-transitory storage medium storing instructions, and one or more modules for executing operations on image data, the one or more modules comprising 
           Regarding claim 16, Zingaretti discloses the system of claim 1, wherein the microscopic camera comprises a video-dermatoscope ( microscope camera), (see claim 1, also page 8, paragraph, [0062] the physician may utilize the mobile “microscope camera attached” to the mobile device, along with associated software application, to capture a still image of one or more predetermined areas of the patient's scalp, and optionally store the image(s) in an image repository, or image library on the mobile device. Such images may comprise an image of the actual hair follicles, which have been “magnified by the mobile microscope”. The physician may alternatively, or additionally, associate and/or store any captured image(s) in association with the patient's record that were previously created, optionally including any notes, comments or information, if desired, for referring back to at a subsequent time. In some embodiments, the physician may access previous images associated with the patient and display one or more such images, for example, simultaneously, with the current image(s). In this manner, the physician may be able to image substantially the same area of a patients scalp at different times, and sequentially or simultaneously display a current image and an image captured 6 months, a year, or even more ago, thereby enabling the patient to see the status of the hair loss or gain, or that 
           With regard to claims 3, 9 and 12-14, the arguments analogous to those presented above for claims 1, 2, 4, 5, 6, 10, 11, 15 and 16 are respectively applicable to claims 3, 9 and 12-14.  

Allowable Subject Matter
Claims 7 and 8,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
January 11, 2022